Exhibit 10.01




gdotletterheada01.jpg [gdotletterheada01.jpg]




January 10, 2017


                
By Electronic Mail
Lewis B. Goodwin
c/o Green Dot Corporation
3465 E. Foothill Blvd.
Pasadena, California 91107


Re:    Terms of Separation of Employment


Dear Lew:


This letter (the “Agreement”) confirms the terms of your separation of
employment with Green Dot Corporation and any of its subsidiaries (the
“Company”).
1.Separation Date and Resignation from Company Boards: January 3, 2017 was your
last day of employment with the Company (the “Separation Date”). In connection
with your separation of employment with the Company you agree to resign from any
and all Company boards of directors, including, without limitation, Green Dot
Bank, as evidenced by your execution of Exhibit A hereto.
2.    Acknowledgment of Payment of Wages: By your signature below, you
acknowledge that on January 3, 2017, we provided you a final paycheck in the
amount for all wages, salary, bonuses, commissions, reimbursable expenses,
accrued vacation and any similar payments due you from the Company as of the
Separation Date. By signing below, you acknowledge that the Company does not owe
you any other amounts.
3.    Separation Compensation: In exchange for your agreement to the general
release and waiver of claims set forth below and your other promises herein, the
Company agrees to provide you with the following:
a.    Severance: The Company agrees to pay you, within thirty (30) days
following the Effective Date (as defined below) of this Agreement, a total of
$180,000, which equals six months of your base salary.
b.    COBRA: Subject to your timely and proper election of coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
your then-effective group health benefits for you and your COBRA-eligible
dependents shall be continued at Company’s cost for all premiums under COBRA
(the monthly cost of such premiums, the “COBRA Premium”) for 12 months (the
“Non-Cash COBRA”), provided that, if the Company determines that it cannot
provide the Non-Cash COBRA without potentially violating applicable law or
incurring additional expense under applicable law





--------------------------------------------------------------------------------

Lewis B. Goodwin
Page 2




(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will provide you, in lieu thereof, taxable, continued installment
payments equal to the COBRA Premium for 12-months (measured from the date of
Separation), which payments will be made regardless of whether you elect COBRA
continuation coverage (the “Cash COBRA”). Notwithstanding the foregoing, the
number of months of Cash COBRA to be paid, in any case, shall be reduced by the
number of months of Non-Cash COBRA previously paid by the Company.
c.    2016 Bonus: The Company agrees that you will be eligible to receive any
payment to which you are entitled pursuant to the terms of the 2016 Executive
Officer Incentive Bonus Plan(the “Bonus Plan”), notwithstanding the condition
under the Bonus Plan that in order to be eligible to participate in the Bonus
Plan a Participant (as defined in the Bonus Plan) must be employed at the time
of payment. Any such bonus under the Bonus Plan is subject to the approval of
the Compensation Committee of the Company’s Board of Directors, after evaluating
to the extent to which the performance objective under the Bonus Plan has been
achieved, and will be paid to you not later than March 15, 2017. For the
avoidance of doubt, any payment you receive will be calculated in the same
manner used for all other Participants under the Bonus Plan, and will be paid at
the same time payments are made to such other Participants.
d.    Equity Compensation. All Company Stock Options (“Options”) granted to you
will have their vesting accelerated as though you remained employed with the
Company through April 3, 2017, and all remaining unvested Options will be
forfeited by you. All Company Restricted Stock Units (“RSUs”) granted to you
will have their vesting accelerated as though you remained employed through
April 3, 2017, and all remaining unvested RSUs shall be forfeited by you.
Notwithstanding any provision to the contrary, payment of the amounts set forth
in Sections 3(a), 3(b) and 3(c) above shall be subject to any applicable six (6)
month delay that may be required under Section 409A.


By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph in consideration for waiving your rights
to claims referred to in this Agreement and that you would not otherwise be
entitled to the separation compensation.
4.    Return of Company Property: You hereby warrant to the Company that you
have returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.
5.    Proprietary Information: You hereby acknowledge that you are bound by the
attached Employee Invention Assignment and Confidentiality Agreement (Exhibit B
hereto) and that as a result of your employment with the Company you have had
access to the Company’s Proprietary Information (as defined in the agreement),
that you will hold all Proprietary Information in strictest confidence and that
you will not make use of such Proprietary Information on behalf of anyone. You
further confirm that you have delivered to the Company all documents and data of
any nature containing or pertaining to such Proprietary Information and that you
have not taken with you any such documents or data or any reproduction thereof.
6.    General Release and Waiver of Claims:
a.    The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which you may be entitled by
virtue of your employment with the Company or your separation from the Company.
To the fullest extent permitted by law, you hereby release and waive any other
claims you may have against the Company and





--------------------------------------------------------------------------------

Lewis B. Goodwin
Page 3




its owners, agents, officers, shareholders, employees, directors, attorneys,
subscribers, subsidiaries, affiliates, successors and assigns (collectively
“Releasees”), whether known or not known, including, without limitation, claims
under any employment laws, including, but not limited to, claims of unlawful
discharge, breach of contract, breach of the covenant of good faith and fair
dealing, fraud, violation of public policy, defamation, physical injury,
emotional distress, claims for additional compensation or benefits arising out
of your employment or your separation of employment, claims under Title VII of
the 1964 Civil Rights Act, as amended, the California Fair Employment and
Housing Act and any other laws and/or regulations relating to employment or
employment discrimination, including, without limitation, claims based on age or
under the Age Discrimination in Employment Act or Older Workers Benefit
Protection Act, and/or claims based on disability or under the Americans with
Disabilities Act.
b.    By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c.    You and the Company do not intend to release claims that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802, or any claims for enforcement of this
Agreement. To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.
7.    Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Nothing in this paragraph shall prohibit you from providing
truthful information in response to a subpoena or other legal process.
8.    Arbitration: You and the Company agree to submit to mandatory binding
arbitration any and all claims arising out of or related to your employment with
the Company and the termination thereof, including, but not limited to, claims
for unpaid wages, wrongful termination, torts, stock or stock options or other
ownership interest in the Company, and/or discrimination (including harassment)
based upon any federal, state or local ordinance, statute, regulation or
constitutional provision, except that each party may, at its, his or her option,
seek injunctive relief in court related to the improper use, disclosure or
misappropriation of a party’s private, proprietary, confidential or trade secret
information (collectively, “Arbitrable Claims”). Further, to the fullest extent
permitted by law, you and the Company agree that no class or collective actions
can be asserted in arbitration or otherwise. All claims, whether in arbitration
or otherwise, must be brought solely in your or the Company’s individual
capacity, and not as a plaintiff or class member in any purported class or
collective proceeding. Nothing in this Arbitration and Class Action Waiver
section, however, restricts your right, if any, to file in court a
representative action under California Labor Code Sections 2698, et seq.
SUBJECT TO THE ABOVE PROVISO, THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE
TO TRIAL BY JURY IN REGARD TO ARBITRABLE CLAIMS. THE PARTIES FURTHER WAIVE ANY
RIGHTS THEY MAY HAVE TO PURSUE OR PARTICIPATE IN A CLASS OR





--------------------------------------------------------------------------------

Lewis B. Goodwin
Page 4




COLLECTIVE ACTION PERTAINING TO ANY ARBITRABLE CLAIMS BETWEEN YOU AND THE
COMPANY.


This Agreement does not restrict your right to file administrative claims you
may bring before any government agency where, as a matter of law, the parties
may not restrict your ability to file such claims (including, but not limited
to, the National Labor Relations Board, the Equal Employment Opportunity
Commission and the Department of Labor). However, the parties agree that, to the
fullest extent permitted by law, arbitration shall be the exclusive remedy for
the subject matter of such administrative claims. The arbitration shall be
conducted in Los Angeles County, California through JAMS before a single neutral
arbitrator, in accordance with the JAMS employment arbitration rules then in
effect. The JAMS rules may be found and reviewed at
http://www.jamsadr.com/rules-employment-arbitration. If you are unable to access
these rules, please let the Company know and the Company will provide you with a
hardcopy. The arbitrator shall issue a written decision that contains the
essential findings and conclusions on which the decision is based. In the event
of arbitration relating to this Agreement or your service with the Company, each
of you and the Company will bear its own costs, including, without limitation,
attorneys’ fees.
9.    Confidentiality: The contents, terms and conditions of this Agreement must
be kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning your separation from the Company. Any breach of this
confidentiality provision shall be deemed a material breach of this Agreement.
10.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.
11.    Complete and Voluntary Agreement: This Agreement, together with the
exhibits hereto and the agreements (including the equity plan) evidencing your
Options and RSUs, constitute the entire agreement between you and Releasees with
respect to the subject matter hereof and supersedes all prior negotiations and
agreements, whether written or oral, relating to such subject matter. You
acknowledge that neither Releasees nor their agents or attorneys have made any
promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein, and that you are executing this Agreement
voluntarily, free of any duress or coercion.
12.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
13.    Modification; Counterparts; Facsimile/PDF Signatures: It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement. This Agreement may be executed in any number of
counterparts, each of





--------------------------------------------------------------------------------

Lewis B. Goodwin
Page 5




which shall constitute an original and all of which together shall constitute
one and the same instrument. Execution of a facsimile or PDF copy shall have the
same force and effect as execution of an original, and a copy of a signature
will be equally admissible in any legal proceeding as if an original.
14.    Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document and that the compensation and benefits set forth
Paragraph 3 will be paid only at the end of that seven (7) day revocation
period.
15.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it and without revocation by you (the “Effective Date”).
16.    Withholding: All payments and benefits provided for in this Agreement are
subject to applicable withholding taxes.
17.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.
If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.
Sincerely,


Green Dot Corporation




By: s/ Steven Streit                     
Steven Streit, Chief Executive Officer


READ, UNDERSTOOD AND AGREED


s/ Lewis B. Goodwin
_______________________________    Date: January 26, 2017        

Lewis B. Goodwin





--------------------------------------------------------------------------------






EXHIBIT A




RESIGNATION OF DIRECTOR
OF
GREEN DOT BANK




January 3, 2017


Board of Directors of Green Dot Bank
3465 E. Foothill Blvd.
Pasadena, CA 91107
Attention: Steven W. Streit, Chairman


I, Lewis B. Goodwin, hereby resign from the Board of Directors (the “Board”) of
Green Dot Bank and all committees of the Board, effective immediately.


                    
s/ Lewis B. Goodwin    
Lewis B. Goodwin











--------------------------------------------------------------------------------







EXHIBIT B


Green Dot Corporation
EMPLOYEE INVENTIONS AND CONFIDENTIALITY AGREEMENT
The following confirms an agreement between me (Lewis B. Goodwin), and Green Dot
Corporation, a Delaware corporation (the “Company”), which is a material part of
the consideration for my employment by Company:
18.    I have not entered into, and I agree I will not enter into, any agreement
either written or oral in conflict with this Agreement or my employment with
Company. When acting within the scope of my employment or otherwise on behalf of
Company, I will not knowingly violate any agreement with or rights of any third
party or, except as expressly authorized by Company in writing hereafter, use or
disclose my own or any third party’s confidential information or intellectual
property. Further, I have not retained anything containing any confidential
information of a prior employer or other third party, whether or not created by
me.
19.    Company shall own all right, title and interest (including patent rights,
copyrights, trade secret rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
inventions (whether or not patentable), works of authorship, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by me during the term of my employment with Company to and only to the
fullest extent allowed by California Labor Code Section 2870 (which is attached
as Appendix A) (collectively “Inventions”) and I will promptly disclose all
Inventions to Company and all such Inventions shall be works done for hire
pursuant to the “work for hire” doctrine. I will also disclose anything I
believe is excluded by Section 2870 so that the Company can make an independent
assessment. Subject to the foregoing, I hereby irrevocably sell, assign, grant
and transfer to Company, its successors, assigns and licensees, in perpetuity
and throughout the universe, all of (a) my rights, if any, of every kind and
nature in and to the Inventions; (b) my copyright therein, together with all
rights to secure renewals, reissues and extensions of such copyright, if any;
and (c) all rights to sue for copyright infringement therein. I shall further
assist Company, at Company’s expense, to further evidence, record and perfect
such assignments, and to perfect, obtain, maintain, enforce, and defend any
rights specified to be so owned or assigned. I hereby irrevocably designate and
appoint Company as my agent and attorney-in-fact to act for and in my behalf to
execute and file any document and to do all other lawfully permitted acts to
further the purposes of the foregoing with the same legal force and effect as if
executed by me. If anything created by me prior to my employment relates in any
way to Company’s actual or proposed business, I have listed it on Appendix B. If
I use or (except pursuant to this Section 2) disclose my own or any third
party’s confidential information or intellectual property when acting within the
scope of my employment or otherwise on behalf of Company, Company will have and
I hereby grant Company a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
confidential information and intellectual property rights.
20.    To the extent allowed by law, paragraph 2 includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral





--------------------------------------------------------------------------------







rights,” “artist’s rights,” “droit moral,” or the like (collectively “Moral
Rights”). To the extent I retain any such Moral Rights under applicable law, I
hereby ratify and consent to any action that may be taken with respect to such
Moral Rights by or authorized by Company and agree not to assert any Moral
Rights with respect thereto and/or any and all rights of termination pursuant to
Section 203(a) of the U.S. Copyright Act of 1976. Notwithstanding the foregoing,
if such waiver of my termination rights is deemed ineffective, then I hereby
grant an irrevocable, perpetual, royalty-free and exclusive license to the Moral
Rights to Company after the expiration of the applicable termination period
pursuant to Section 203(a) of the U. S. Copyright Act of 1976. I will confirm
any such ratifications, consents and agreements from time to time as requested
by Company.
21.    I agree that all Inventions and all other business, technical and
financial information (including, without limitation, the identity of and
information relating to customers or employees) I develop, learn or obtain
during the term of my employment that relate to Company or the business or
demonstrably anticipated business of Company or that are received by or for
Company in confidence, constitute “Proprietary Information.” I will hold in
confidence and not disclose or, except within the scope of my employment, use
any Proprietary Information. However, I shall not be obligated under this
paragraph with respect to information I can document is or becomes readily
publicly available without restriction through no fault of mine. Upon
termination of my employment, I will promptly return to Company all items
containing or embodying Proprietary Information (including all copies), except
that I may keep my personal copies of (i) my compensation records, (ii)
materials distributed to shareholders generally and (iii) this Agreement. I also
recognize and agree that I have no expectation of privacy with respect to
Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email messages and voice
messages) and that my activity and any files or messages on or using any of
those systems may be monitored at any time without notice.
22.    Until one year after the term of my employment, I will not encourage or
solicit any employee or consultant of Company to leave Company for any reason
(except for the bona fide firing of Company personnel within the scope of my
employment).
23.    I agree that during the term of my employment with Company (whether or
not during business hours), I will not engage in any activity that is in any way
competitive with the business or demonstrably anticipated business of Company,
and I will not assist any other person or organization in competing or in
preparing to compete with any business or demonstrably anticipated business of
Company.
24.    I agree that this Agreement is not an employment contract for any
particular term and that I have the right to resign and Company has the right to
terminate my employment at will, at any time, for any or no reason, with or
without cause. In addition, this Agreement does not purport to set forth all of
the terms and conditions of my employment, and, as an employee of Company, I
have obligations to Company which are not set forth in this Agreement. However,
the terms of this Agreement govern over any inconsistent terms and can only be
changed by a subsequent written agreement signed by an authorized officer of
Company.
25.    I agree that my obligations under paragraphs 2, 3, 4 and 5 of this
Agreement shall continue in effect after termination of my employment,
regardless of the reason or reasons for





--------------------------------------------------------------------------------







termination, and whether such termination is voluntary or involuntary on my
part, and that Company is entitled to communicate my obligations under this
Agreement to any future employer or potential employer of mine. My obligations
under paragraphs 2, 3 and 4 also shall be binding upon my heirs, executors,
assigns, and administrators and shall inure to the benefit of Company, it
subsidiaries, successors and assigns.
26.    Any dispute in the meaning, effect or validity of this Agreement shall be
resolved in accordance with the laws of the State of California without regard
to the conflict of laws provisions thereof. I further agree that if one or more
provisions of this Agreement are held to be illegal or unenforceable under
applicable California law, such illegal or unenforceable portion(s) shall be
limited or excluded from this Agreement to the minimum extent required so that
this Agreement shall otherwise remain in full force and effect and enforceable
in accordance with its terms. I also understand that any breach of this
Agreement will cause irreparable harm to Company for which damages would not be
an adequate remedy, and, therefore, Company will be entitled to injunctive
relief with respect thereto in addition to any other remedies. If any action is
brought to enforce any provision of this Agreement, the prevailing party shall
be entitled to recover attorney’s fees and costs.
I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT ONE
COUNTERPART WILL BE RETAINED BY COMPANY AND THE OTHER COUNTERPART WILL BE
RETAINED BY ME.
December 31, 2009        Employee
s/ Lewis B. Goodwin    
Signature
Lewis B. Goodwin     
Name (Printed)
Accepted and Agreed to:
Green Dot Corporation,
a Delaware corporation


s/ Steve Streit    
By: Steve Streit, CEO





--------------------------------------------------------------------------------









APPENDIX A
California Labor Code Section 2870. Application of provision providing that
employee shall assign or offer to assign rights in invention to employer.
(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s .equipment,
supplies, facilities, or trade secret information except for those inventions
that either.
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for his employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



